DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The specification is also objected to for inconsistencies in item number. For example, the specification discloses “ In another embodiment, the present wireless power transfer apparatus (100) is configured to being operable in a first and a second connection mode (not shown in figure 1) and comprises a switching means (also not shown in figure 1) to switch between the first and second connection modes wherein in the first connection mode, the primary device (210) is connected to the at least two transmitter plates (130) and in the second connection mode the primary device (310) is  directly connected to the conductive layer.” 
The primary device must be labeled either 210 or 310. It cannot be both. Appropriate correction is required. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claims 11, 43 and 53 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, 40 and 52 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites “wherein the receiving coil comprises a reflection coil positioned at a side of the receiving coil opposite the conductor member.”
However, it’s unclear which side of the receiving coil the reflection coil is positioned. For instance, the receiver coil has a right side and a left side which is also opposite to the conductor member and based on the side of the receiving coil the reflection coil is positioned, the function of the coil would change. For instance, does the refection coil reflect an excess power to the transmitter or does the refection coil used in a feedback communication?
Therefore, it’s unclear which side of the receiving coil the refection coil is positioned and thus the function of the coil cannot be determined. 
The dependent claim does not also clearly articulate the claim and is also subjected to the same 112 rejection.
	For examination, the claim is read as a receiver coil.

	Claim 12 recites wherein the reflection coil further comprises a ferrite and/or a non-ferrite reflection material.
If the claim is read as wherein the reflection coil is a ferrite and a non-ferrite reflection material, then the claimed properties negatives itself. For instance, Ferrites material has a property of preventing eddy currents and non-ferrites materials in a coil increases eddy current. If a single coil contains both materials, then how would that coil be used in the circuit as intended. 
Even if the claim is understood to contain both materials, the specification hasn’t provided enough information (the percentage of ferrite material to non-ferrite) for the coil to function as a reflective coil. 
Also, if the claim is read as a non-ferrite reflection material, then the circuit would enough eddy currents that would prevent the function of the reflection coil. Please point out a specific figure and item numbers in the drawing showing this feature being claimed. 
	For examination, the claim is read as a receiver coil.

 Re Claim 40, the claim recites “wherein the conductive member is electrically analogous to a primary single-turn coil.”
The scope of the claim could not be determined and it’s unclear what electrically analogous is. 

Re Claim 52; the claim recites “wherein the receiving coil is positioned relative to the conductive member such that the eddy currents in the conductive member are larger.”
The aim of the application is to reduce eddy currents. For instance, Pages 1 line 30-35, discloses IPT systems involves large eddy current inside metal barriers which can cause high losses and safety concerns, and the metal barrier can shield the power flow. 
Page 2 line 5-20 further discusses the work involved by researches to reduce eddy current effect in the metal barriers. 
Page 4 line 25; preferable, the receiving coil is positioned relative to the conductive member such that the eddy currents in the conductive member are lower than a threshold.
 Page 10 lines 15-20 also teaches avoiding eddy current in the circuit and finally page 18 discusses choosing the appropriate distance to vary eddy current. 
Clearly, it’s obvious that the entire application is designed mainly to reduce eddy current and it’s unclear why the claim is directed to the receiving coil is positioned relative to the conductive member such that eddy current is the conductive member are larger. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 7, 11, 13, 26, 27, 29, 30, 35 and 45 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Re Claim 2; the claimed limitation does not further limit the independent claim with additional structure. The claim merely recites the resultant or the function of the independent claim. The independent claim recites a capacitor which inherently has a frequency and every power supply inherently has a frequency for instance 50/60hz. The magnetic flux is always higher closer to the source than away from the source. Regardless of the frequency chosen, the magnetic flux is always higher near the source than away from the source. 
Nowhere in the claim does it disclose additional structure that further limits the structure as indicated in the independent claim 1.  

Re Claim 11; the claim recites wherein the reception coil comprises a reflection coil…
 However, the claim does not further limit the independent claims because the claim does not positively recite the reflection coil as an additional circuit. The claim does positively introduce the reflection coil as shown in claim 12 with the introduction of word “further”.

Re Claim 13; the claim recites wherein the receiving coil is position relative to the conductive member such that the eddy current in the conductive member are substantially smaller.  
The claim merely recites the resultant or the function of the independent claim.
The claim fails to further limit the independent claim with additional structure.

Re Claim 26; the claim recites wherein the conductive member comprises a barrier between the primary device and the secondary device and wherein the conductive member comprises a barrier.
However, because the conductive member is positioned between the primary device and the secondary device, the conductive member forms a barrier between them. The claim does not further limit the independent claim by further explaining the details of the barrier. Claim 28 discloses what the barrier is and thus if positively claimed, it would limit both claims 26 and 27.

Reclaim 29; the claim recites wherein the primary compensation circuit is configured to reduce higher order harmonics.
However, the claim merely recites the function of the compensation circuit and therefore does not introduce additional structure to further limit the independent claim or the claim it depends on. 

Re Claims 30, 35, and 45; the claim recites wherein the transmitter plates are separated from each other and configured to provide separated capacitors in series with the conductive member.
However, the independent claim recites “at least two transmitter plates configured to be capacitively coupled with the conductive member” which intends explains that the transmitter plates are separated from each other and “configured to provide separated capacitors in series with the conductive member.” Is the function when the transmitter is positioned close the electrically conductive member. 
The claim as shown does not further limit the independent claims. 

Re Claim 42; the claim recites “wherein the apparatus is configured so that wireless power transferred from the primary device to the secondary device is transferred via an inductive magnetic field, the inductive magnetic field corresponding to the generated magnetic field that establishes the inductive coupling between the receiving coil and the conductive member.”
The claim merely recites the function of inductive power transfer and does not introduce additional structure that further limits the structure of the independent claim.

Re Claim 50; the claim recites “wherein the conductive member is an equivalent circuit component to a primary single-turn coil.”
The claim merely recites the function of a bus or a wire relative to a primary single-turn coil. For instance, an equivalent circuit component is understood as or known as “a circuit which give the same voltage and current that another circuit would have given you” and does not introduce additional structure that further limits the structure of the independent claim.

Re Claim 51; wherein the electrically conductive barrier is an equivalent circuit component to a primary single-turn coil.
The claim merely recites the function of a bus or a wire relative to a primary single-turn coil. For instance, an equivalent circuit component is understood as or known as “a circuit which give the same voltage and current that another circuit would have given you” and does not introduce additional structure that further limits the structure of the independent claim.

Re Claim 52; the claim recites “wherein the receiving coil is positioned relative to the conductive member such that the eddy currents in the conductive member are larger.”
The claim does not introduce additional component to further limit the claim. For instance, the claim does not present specific placement of the receiving coil relative to the conductive member to influence the eddy currents in the conductive member being large. 

Re Claim 55 and 59; recites wherein the conductive member is a coil-less apparatus that is parallel to the at least two transmitter plates. 
However, claim 1 to which the claim is depended upon recites the load to include a coil. For instance, claim 1 reads as “the secondary device connectable to a load and provided with a receiving coil configured to be inductively coupled with the conductive member”
If the conductive member is a coil-less apparatus, it’s unclear how the conductive member is coupled to with the receiving apparatus to further the power transfer. 


Claim Rejections - 35 USC § 112
Claim limitation “means for as recited in claims 32-44, 57, 58” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The disclosure is devoid of any structure that performs the function in the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 11-13, 16, 25, 30, 32-40, 42, 43, 45, 50-52, 54-67 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinoda et al. US 20160079773 A1

Re Claims 1, 11 and 12; Shinoda discloses a wireless power transfer apparatus (101, Fig. 5) for wirelessly transferring power across an electrically conductive member (201), the apparatus comprising: 
a primary device (101, Fig. 5) and a secondary device (501, Fig. 5) separated by the conductive member (201); 
the primary device (101) connectable to a power source (OSC), 
the primary device (101) having at least two transmitter plates (11 and 12) configured to be capacitively coupled with the conductive member (201) to induce a current flow and generate a magnetic field in the conductive member; and 
the secondary device (501) connectable to a load (52) and provided with a receiving coil (shown but not labeled) configured to be inductively coupled with the conductive member. (Fig. 5, also see par 0061)

Re Claim 2; Shinoda discloses wherein a frequency of the power source is chosen such that a magnetic flux density near edges of the conductive member is higher than that in middle region of the conductive member. (the claim merely recites an inherent feature (magnetic flux density near edges of the conductive member) of being close to the source. The reference has the same structure 11 and 12 the flux density is higher close to 11 and 12 then the middle. The applicant’s spec teaches that the limitation of claim 2 is an inherent of the conductive member and the spec does not teach additional function and structure to create benefit of claim 2 which won’t exist in claim 1 with the disclosed structure).

Re Claim 3; Shinoda discloses wherein the two transmitter plates (11 and 13) are located across distal ends of the conductive member (201) and form capacitors in series arrangement with the conductive member. (Fig. 5)

Re Claim 13; Shinoda discloses wherein the receiving coil (coil not labeled) is positioned relative to the conductive member (201) such that the eddy currents in the conductive member are substantially smaller. (Fig. 5, because power is transferred between the transmitter and the receiver effectively, eddy current is substantially smaller because heat is not generated between the transmitter and the receiver).

Re Claims 40; Shinoda discloses wherein the conductive member (201) is electrically analogous to a primary single-turn coil. (Fig. 5, and par 0061 “the power output circuit 261 in the relay power receiving apparatus 201 is connected to a primary winding of a transformer 263” which indicates that the conductive member 201 is analogous to a primary single turn coil of a transformer)

Re Claim 42; Shinoda discloses wherein the apparatus is configured so that wireless power transferred from the primary device to the secondary device is transferred via an inductive magnetic field, the inductive magnetic field corresponding to the generated magnetic field that establishes the inductive coupling between the receiving coil and the conductive member. (Fig. 5, par 0061)

Re Claim 16; Shinoda discloses a primary device (101) for wirelessly transferring power across an electrically conductive member (201), the primary device connectable to a power source (OSC) and comprising: 
at least two transmitter plates (11 and 12) configured to be capacitively coupled with the conductive member to induce a current flow and generate a magnetic field in the conductive member. (Fig. 5, also see par 0061)

Re Claim 30; Shinoda discloses wherein the transmitter plates (11 and 12) are separated from each other and configured to provide separated capacitors in series with the conductive member (201) and wherein the primary device includes the conductive member. (Fig. 5, 101 and 201 are understood as the primary device).

Re Claim 34; Shinoda discloses wherein: the conductive member (201) is capacitively coupled with the at least two transmitter plates (11 and 12) so as to form at least two series capacitors, the conductive member being a metal body that extends from a first of the at least two transmitter plates to the a second of the at least two metal plates. (Fig. 5, par 0061 discloses a power receiving apparatus 201 to the external apparatus 501 using the magnetic-field coupling which indicates that the conductive member is made of a metal).

Re Claim 35; Shinoda discloses wherein: primary device is configured so that the conductive member (201) is capacitively coupled with the at least two transmitter plates (11 and 12) and configured to induce an alternating current flow along the conductive member between respective coupling areas corresponding to respective locations of the transmitter plates of the at least two transmitter plates, thus generating an alternating magnetic field; and the alternating current is the current flow and the generated alternating magnetic field is the generated magnetic field.(Fig. 5, par 0061)

Re Claim 36; Shinoda discloses wherein: the primary device with the conductive member establish a combined capacitive- inductive (CPT-IPT) coupler. (Fig. 5)

Re Claim 37; Shinoda discloses wherein the at least two transmitter plates have respective lengths, widths and thicknesses, the respective lengths and widths establishing respective faces facing the conductive member between which respective electric fields of the capacitive coupling exist, wherein the respective faces are non-overlapping when viewed in a direction of power transfer from the primary device. (Fig. 5)

Re Claim 38; Shinoda discloses wherein the at least two transmitter plates are respectively located at respective opposite ends of the conductive member. (Fig. 5)

Re Claim 39; Shinoda discloses wherein the at least two transmitter plates establish respective first conductors of respective capacitors and the conductive member establishes a shared second conductor of the respective capacitors. (Fig. 5)

Re Claim 45; Shinoda discloses wherein: the primary device is magnetically coupled by the magnetic field to a secondary device that is connected to a load via a receiving coil of the secondary device that is inductively coupled with the conductive member. (Fig. 5, par. 0061)

Re Claim 25; Shinoda discloses a method for wirelessly transferring power across an electrically conductive barrier (201), the method comprising: 
capacitively coupling a power source (OSC) with the conductive barrier (201) to induce a current flow and generate a magnetic field in the conductive barrier; and 
inductively coupling a coil (the coil coupled to 51) with the conductive member (201), wherein the power source (OSC) and the coil are separated by the conductive barrier (201) (Par 0061 and Fig. 5).

Re Claim 32; Shinoda discloses an apparatus (401), comprising: a means for wirelessly transferring power (101); and a means for wirelessly receiving power (the coil coupled to 51) in wireless communication with the means for wirelessly transferring power. (Fig. 5, par 0061)

Re Claim 33; Shinoda discloses wherein: the apparatus establishes a combined capacitive-inductive (CPT-IPT) coupler; and the means for wirelessly transferring power is powered by an AC power source (OSC). (Fig. 5)

Re Claim 43; Shinoda discloses wherein: the means for wirelessly receiving power includes a pickup coil (the coil coupled to 51) that receives a magnetic field generated by the means for wirelessly transferring power. (Fig. 5, par 0061)

Re Claim 50; Shinoda discloses wherein the conductive member is an equivalent circuit component to a primary single-turn coil. A conductive circuit is understood as a circuit which gives the same voltage and current that another circuit would have given you. Furthermore, the currents and voltage at node 21 and 22 are the same which further means that we have an equivalent circuit and because the conductive member is merely a circuit receiving power from the power supply 101 and providing the received power to the load without any modification, the structure of the conductive member 201 functions as an equivalent circuit component. (Fig .5) 

Re Claim 51; Shinoda discloses wherein the electrically conductive barrier is an equivalent circuit component to a primary single-turn coil. A conductive circuit is understood as a circuit which gives the same voltage and current that another circuit would have given you. Furthermore, the currents and voltage at node 21 and 22 are the same which further means that we have an equivalent circuit and because the conductive member is merely a circuit receiving power from the power supply 101 and providing the received power to the load without any modification, the structure of the conductive member 201 functions as an equivalent circuit component. (Fig .5) 


Re Claim 52; Shinoda discloses wherein the receiving coil is positioned relative to the conductive member such that the eddy currents in the conductive member are larger. (Fig. 5 discloses similar structure as compared to the claim it depends on the thus the figure would behave as recited by the claim. Note that the applicant does not disclose additional structure for the claim to behave differently from the independent claim)


Re Claim 54; Shinoda discloses wherein the apparatus is configured to stimulate an alternating magnetic field around the conductive member. (par 0061)

Re Claim 1; Shinoda discloses a wireless power transfer apparatus (101, Fig. 5) for wirelessly transferring power across an electrically conductive member (201, namely the 21-24 and the path in between), the apparatus comprising: 
a primary device (101, Fig. 5) and a secondary device (501, Fig. 5) separated by the conductive member (201); 
the primary device (101) connectable to a power source (OSC), 
the primary device (101) having at least two transmitter plates (11 and 12) configured to be capacitively coupled with the conductive member (201) to induce a current flow and generate a magnetic field in the conductive member; and 
the secondary device (501) connectable to a load (RL2) and provided with a receiving coil (T3) configured to be inductively coupled with the conductive member. (Fig. 5, also see par 0061, this interpretation of claim 1 is directed to claim 55, 56, 59)

Re Claim 55; Shinoda discloses wherein the conductive member (201) is a coil-less apparatus that is parallel to the at least two transmitter plates. (Fig. 5 the conductive member 201 is coil-less because the load including additional capacitive plates to connect the conductive plates to the load.)

Re Claim 56; Shinoda discloses wherein a path of power transfer starting at the at least two transmitter plates and ending at the receiver coil includes only one coil, the only one coil being the receiving coil. (Fig. 5, the receiving coil is coupled to the load)

Re Claim 57; Shinoda discloses wherein the conductive member and the at least two transmitter plates establish a means for capacitive coupling, and wherein the conductive member is made of a metal. (par 0061 discloses a power receiving apparatus 201 to the external apparatus 501 using the magnetic-field coupling which indicates that the conductive member is made of a metal)

Re Claim 58; Shinoda discloses wherein the conductive member is a means for electrically simulating a primary single-turn coil. (par 0061)

Re Claim 59; Shinoda discloses wherein the conductive member does not have a multiple-turn coil. (Fig. 5, the conductive member as shown above is understood as 21-24 and the bus in between)

Re Claim 60; Shinoda discloses wherein the conductive member and the receiving coil are part of an assembly mechanically free of the primary device and configured to be capacitively couplable with the primary device to establish wireless power transfer from the primary device to the assembly. (as shown in Fig. 5, the conductive member and the receiving coils are coupled together inductively and/or capacitively which forms the assembly mechanically free and further establishes a wireless power transfer from the primary device to the assembly)

Re Claim 61; Shinoda discloses wherein the conductive member is a single flat metal plate that overlaps the at least two transmitter plates. (See Fig. 5, the conductive member is shown as a flat piece of metal with overlaps the transmission plate.)

Re Claim 62; Shinoda discloses wherein the electrically conductive barrier is a single flat metal plate. (See Fig. 5, the conductive member is shown as a flat piece of metal)

Re Claim 63; Shinoda discloses wherein the conductive member is a metal electrically conductive barrier. (par 0061 discloses a power receiving apparatus 201 to the external apparatus 501 using the magnetic-field coupling which indicates that the conductive member is made of a metal)

Re Claim 64; Shinoda discloses wherein the at least two transmitter plates establish respective first conductors of respective capacitors and the conductive member establishes a shared second conductor of the respective capacitors. (Fig. 5, and also see par 0052)

Re Claim 65; Shinoda discloses wherein the primary device (101) is part of a first assembly (101 and 102 is considered as the first assembly), wherein the first assembly includes the conductive member (11, 12, 21 and 23), and wherein the secondary device (501) is inductively couplable with the first assembly to establish wireless power transfer from the first assembly to the secondary device, and wherein the secondary device is part of a second assembly that includes the load (52), and wherein the secondary device is mechanically free of the first assembly.(Fig. 5)

Re Claim 66; Shinoda discloses wherein the conductive member is a single passive electrical element made of metal. (Fig. 5, the capacitor is a passive element)

Re Claim 67; Shinoda discloses wherein the apparatus is configured so that the generated magnetic field in the conductive member induces an alternating current in the receiving coil via the inductive coupling of the receiving coil with the conductive member, thus wirelessly inductively transferring power from the conductive member to the receiver coil, wherein the conductive member includes a flat surface. (Fig. 5, the claim is mere explaining the process of wireless power transfer from the transmitter to the load)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, 31 and are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda in view of DU et al (US 2018/0254672)

Re Claims 4 and 31; Shinoda discloses a primary and secondary device as shown above.
Shinoda does not disclose wherein the primary device further comprises a primary compensation circuit to counteract a reactance of the transmitter plates.
However, Du discloses wherein the primary device further comprises a primary compensation circuit (121) to counteract a reactance of the transmitter. (Fig. 2, par 0029)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing of the invention to have included a compensation circuit to the device of Shinoda in order to transfers in-phase power to the load at a constant voltage, regardless of the magnetic or state (i.e., consuming or generating) of the load.
Note, Reactive power is linked to the reactance produced by inductors and capacitors and counteracts the effects of real power. Also, the transmitter compensation circuit 121 is used for compensating reactive power of the transmitter coil 122 and reducing power capability of the input AC power. Consequently, the power transmission efficiency is enhanced


Re Claim 8; Shinoda discloses a primary and secondary device as shown above
Shinoda does not disclose wherein the primary device further comprises a regulator configured to adjust an operating frequency of the wireless power transfer apparatus.
However, Du discloses wherein the primary device further comprises a regulator (19) configured to adjust an operating frequency of the wireless power transfer apparatus. (Par 0038).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing of the invention to have included a regulator configured to adjust an operating frequency of the wireless power transfer apparatus in order to transfer power effectively.


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Shinoda in view of DU et al (US 2018/0254672) and further in view of James et al. (US 2015/0035377)

Re Claim 29; Shinoda in view Du discloses primary compensation circuit as discussed above.
The combination does not disclose wherein the primary compensation circuit is configured to reduce higher-order harmonies.
However, James discloses the primary compensation circuit is configured to reduce higher-order harmonies. (Par 0111)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing of the invention to have primary compensation circuit to reduce higher-order harmonies since that is the primary function of the circuit.

Claim 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda in view of Sempel et al. (US 2014/0232185)  

Re Claim 26; Shinoda discloses a conductive member coupled to a plurality of loads (301 and 501) using multiple paths and components.
Shinoda does not disclose wherein the conductive member comprises a barrier between the primary device and the secondary device.
However, Sempel discloses conductive member (121,122, 130) comprises a barrier (130) between the primary device (110-130) and the secondary device (described in par 0031). (par 0029-31, Fig. 1)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing of the invention to have included a barrier between the transmitter and the receiver motivated by the desire to provide a low cost and feasible solution for proving power to large areas for wireless powering applications whereby multiple loads is powered effectively and simultaneously. (par 0020 of Sempel)


Claims 47 is rejected under 35 U.S.C. 103 as being unpatentable over Shinoda  

Re Claim 47; Shinoda discloses wherein the conductive member is that overlaps the at least two transmitter plates. (Fig. 5 and Fig. 2 shows a sectional view of the conductive member)
Shinoda does not disclose the shape of the conductive member to include a single flat metal plate.
However, it would have been obvious to one of the ordinary skill in the art before the effective filing of the invention to have conductive plate made of a flat metal plate, motivated by the desire to conduct with the entire surface of the conductive member so that power is transferred to multiple devices simultaneously. 

Claim 53 rejected under 35 U.S.C. 103 as being unpatentable over Shinoda in view of Ichikawa et al. (US 2012/0049640)

Re Claim 53; Shinoda disclosure is discussed above.
Shinoda does not disclose wherein the apparatus is configured to switch between a first and second connection mode, wherein in the first connection mode, the primary device is connected to the at least two transmitter plates, and in the second connection mode the primary device is directly connected to the conductive layer.
However, Ichikawa discloses wherein the apparatus is configured to switch (SW) between a first and second connection mode (open and close mode), wherein in the first connection mode, the primary device is connected to the at least two transmitter plates (when the switch is open the connection is made thru CRD), and in the second connection mode (when the switch is closed) the primary device is directly connected to the conductive layer. (Fig. 9a or b).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing to have located the switch shown by Ichikawa on the bus of the primary power transmitting device after the coil L1, motivated be the desire to control a constant current that is supplied to a circuit connected to the output terminals through the operation of the constant current diode CRD. (par 0052 of Ichikawa)



Response to Arguments
Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive. 
On page 9, applicant argues against the title objection raised. Applicant argued that, indicative of the invention to which the claims are directed. (OA, page 2.) This is a flat assertion without any support or evaluation. Why is it "not descriptive"? There is no reason given. Not one single fact is evaluated. Our title could be 100 words long, and why would not the above be applicable in such a situation? When a record would apply to a statement regarding the complete engineering drawings for the Space Shuttle, the arbitrary and capricious nature of the objection is clear.
However, the examiner respectfully disagrees, the title is not descriptive because the title mere recites “WIRELESS POWER TRANSFER DEVICE” which is broad and does not describe the actual invention claimed in the current application. The current application is directed to “ aims at providing an improved circuit topology that enables the use of combined capacitive and inductive coupling to wirelessly transfer power across a conductive surface”. See page 1, line 6-10 on the applicant specification. Please amend the title to reflect the invention. Emphasis added. 

Page 2, applicant argues the objection is arbitrary and capricious, thus violating the APA to which the USPTO is bound as noted above. The objection recites the law, and then declares what must be done. But that is not how this works.
However, the examiner respectfully disagrees, as shown in the rejection, the claimed limitation must be shown and the objection is supported by the MPEP. The applicant can either comply with the objection raised or petition the drawing objection raised. Furthermore, the analogy raised by the applicant is mutually exclusive in this situation. 

On page 11, applicant argues a documentation has been provided to show possession of the invention my including a citation from the originally filed application in New Zealand claiming priority to the document. 
However, the examiner respectfully disagrees, the 112 first was raised to show both a drawing support of the description of the claimed limitation as raised in the drawing objection and a clear explanation of the limitation in the specification.
The 112 first has been withdrawn. 

On page 13 applicant argues that the claim types out where the reflection coil is positioned and therefore the claim recites the X position at a side of Y opposite Z so how you figure out if claim 11 is met is identify X and Y and Z and ask where X is positioned at a side of Y that is opposite Z.
Applicant did not identify with any figures or paragraph detailing the explanation of the claim. The two pages of argument present does not furnish any clarity of the claimed limitation. Nevertheless, because the applicant’s Fig. 3 is similar to the Fig. 5 of Shinoda, when applicant identifies the reflection coil from Fig.3, the examiner would match or identify a coil to match the claimed limitation to advance prosecution. 

On Page 15, applicant argues with respect to claims 40 and 49 that this is another arbitrary and capricious finding. The above is a flat assertion without any evidence or rationale or support. As an initial matter is it the position of AU 2836 that one skilled in the electrical art cannot understand, “X” is electrically analogues to “Y” and provided that A phrase used in forty-six issued US patents and claimed in some of the even.
However, the applicant did not provide an explanation to the issued raised. Having the term used forty-six times does not provide any explanation to the instant application. Again, the examiner insist/requires on the clear explanation from the applicant. 

On page 20 applicant argues Each rejection is based on a fundamental lack of understanding on how to examine patent claims. To be clear, if the claims were examined properly, the examiner would understand that the claims further limit the preceding claims.
Applicant further argues that the examiner indicated that a capacitor has a frequency of 0.83333 Hz, presumably you mean what happens when the capacitor is exposed to AC current having that frequency but this is not the case in the United State, which operates at 60Hz. Thus, the fundamental premise of your rejection is flawed.
However, the examiner respectfully disagrees. No where in the rejection on page 7 did the examiner indicate that the capacitor has a frequency of 0.83333Hz. What the examiner indicated in the rejection is maintain and unchanged. 
With regards to the “magnetic flux is always higher close to the source than away from the source”, it’s the fundamental principle of wave propagation. For both monopoles and dipoles, the field strength decreases as the distance from the source increases, often called the inverse square law. For electric dipoles, the field strength decreases more rapidly with distance; as R -3 . See Experiment of The Month | Millersville University

On page 23, applicant argues regarding claim 13 that one of the ordinary skill in the art would not understand that the positioning is something that is required in claim 13, but not claim 1? Let us set a record. Section 103 requires that the level of skill in the art be ascertained, and we are starting to have a record that indicates that that was not done. 	However, the examiner respectfully disagrees, the term “substantially” (identical) used in claim has a relative meaning that is not generally acknowledged, and so this casts doubt on the meaning of the technical feature to which it refers, to the extent that the subject matter of said claims is not clearly defined. Furthermore, the claim fails to include additional structure to limit the claim it depends upon as discussed in the independent claim. 

On page 26, applicant argues that when you do read the MPEP, you will realize that claim 29 connotes structure. 
However, the examiner respectfully disagrees, no where in the claim limitation recited or shown further or includes any structure. Based on the MPEP 2173.05(g), the claim is understood as a functional limitation not an actual structure to further limit the claim. 

On Page 27, the applicant agues the 102 rejection. Applicant argues that “you do not explain why this is a plate, and thus the rejection is not supported.”
Also, did you say that claims 2, 7, 11, 13 did not further limit claim 1 because subject matter thereof was already in claim 1. Seems like the rejection of claim1 needs some more work.
However, the examiner respectfully disagrees, the applicant failed to explicitly identity which limitations in the claims the examiner failed to address in the rejection. Furthermore, as shown above, the previous rejection is a NON-FINAL rejection which allows the examiner in introduce another interpretation and/or reference. Nevertheless, the examiner relied on Fig. 5 address the claimed limitation and the applicant’s argument is based on Fig. 1. 
With respect to claims 2, 7, 11 and 13, granted the claim does not further limit the independent claim, the examiner presented a rejection to address the claims. Applicant did not identify the flaws in the rejection rather than merely inferring the rejection” needs some more work”. For instance, applicant didn’t not identify or explain that the figures and/or paragraphs cited failed to address the claimed limitation.  

Re Claim 16, the two capacitor plates are identified in the rejection. Emphasis added. 

On page 29 applicant argues Claim 25; applicant argues “now, we traversed the rejection of claim 25 last time on the same grounds. And while the cited elements cited last time are different from that which is above, the basic problem remains the same: this is a method claim and you are citing apparatus recitation. To be claim compare the above to the rejection last time”
	However, the examiner respectfully disagrees. It’s unclear what kind of rejection the applicant is expecting. As clearly shown above, the rejection of claim 25 clearly addresses the method claim in the entirety. Both paragraph and figures have been cited to address the claimed limitation. If the applicant wants a specific way the rejection should be written, a sample of the rejection is required so that in the subsequent office action, the examine would address that claim in that format. 

On page 30, applicant argues the “our specification does not teach that this in inherent. The office action does not explain where or why. There is the circular assertion that it is inherent and thus we teach that is inherent. Also, the above is sufficiently grammatically problematic as to prevent the rejection from passing the requirement of the APA. Our specification does not teach the same structure as in Shinoda, we teach two plates configured to be capacitively coupled with a conductive member to induce current flow and generate a magnetic field in the conductive member. We also traverse on the grounds detailed above vis-à-vis the section 112 4th paragraph rejection”
However, the examiner respectfully disagrees, as discussed above, the claim is merely reciting a natural law of physics regarding wave propagation which follows the inverse square function. 
Again, with regards to the “magnetic flux is always higher close to the source than away from the source”, it’s the fundamental principle of wave propagation. For both monopoles and dipoles, the field strength decreases as the distance from the source increases, often called the inverse square law. For electric dipoles, the field strength decreases more rapidly with distance; as R -3 . See Experiment of The Month | Millersville University

On page 31; Applicant argues that the following is a completely unfounded made-up assertion.
However, the examiner respectfully disagree, Eddy current is known to present a negative reaction a circuit, and this it is known to keep eddy current small in a circuit. For instance, there is a major heat loss during cycling eddy currents due to friction in the magnetic circuit, especially where the core is saturated. Thus, there is the loss of useful electrical energy in the form of heat and also a magnetic flux leakage.

On page 31, applicant argues regarding claims 40 and 32 that this is wrong and completely unfounded made-up assertion without any evidence. 
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL KESSIE/
09/07/2022
Primary Examiner, Art Unit 2836